 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
 7
     UNITED STATES OF AMERICA,                 )
 8                                             )
                       Plaintiff,              )                  Case No. 2:15-cr-00054-JCM-CWH
 9                                             )
     vs.                                       )                  ORDER
10                                             )
     CAMERON BELL,                             )
11                                             )
                       Defendant.              )
12   __________________________________________)
13          Presently before the court is Cameron Bell’s Motion for Status Report and Request for
14   Production of Docket Entry 180 (ECF Nos. 182, 183), filed on March 11, 2019.
15          Mr. Bell inquires about the status of his objection (ECF No. 180) to the undersigned’s
16   pending report and recommendation (ECF No. 176). The report and recommendation is pending
17   before the United States district judge assigned to this case, who will address it in due course. Per
18   Mr. Bell’s request, the court will direct the clerk of court to mail a copy the objection (ECF No.
19   180) to Mr. Bell.
20          Accordingly, IT IS ORDERED that Cameron Bell’s Motion for Status Report and Request
21   for Production of Docket Entry 180 (ECF Nos. 182, 183) is GRANTED.
22          IT IS FURTHER ORDERED that the clerk of court must send Mr. Bell a copy of ECF No.
23   180 along with this order.
24
25          DATED: March 26, 2019
26
27                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
28                                                 United States Magistrate Judge
